19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 1 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 2 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 3 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 4 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 5 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 6 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 7 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 8 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 9 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 10 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 11 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 12 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 13 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 14 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 15 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 16 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 17 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 18 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 19 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 20 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 21 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 22 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 23 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 24 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 25 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 26 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 27 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 28 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 29 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 30 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 31 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 32 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 33 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 34 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 35 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 36 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 37 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 38 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 39 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 40 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 41 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 42 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 43 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 44 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 45 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 46 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 47 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 48 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 49 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 50 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 51 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 52 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 53 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 54 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 55 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 56 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 57 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 58 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 59 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 60 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 61 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 62 of 63
19-13377-aih   Doc 1   FILED 05/31/19   ENTERED 05/31/19 10:50:32   Page 63 of 63
